DETAILED ACTION
Response to Amendment
The amendment filed 1/27/2021 has been entered. Claims 1-2 remain pending in the application. Applicant’s amendments have overcome all outstanding rejections, previously set forth in the Non-Final Office Action mailed 10/27/2020.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the valve chamber being an upstream” should read “the valve chamber being upstream”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the starting fuel" in 16.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 is also rejected virtue of dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (JP2014098330A).
Regarding claim 1, Murakami teaches an engine work machine (Figure 1), comprising: an engine having a cylinder block (11) as a power source (Figure 1; Paragraphs 0015-0017); a carburetor (40; Paragraph 0017); a suction pipe (formed by insulator 19) disposed between the cylinder block and the carburetor (Paragraph 0018); a fuel tank (27; Paragraph 0018); a manual pump (42) configured to suck up fuel in the fuel tank into the carburetor before start of the engine (Paragraphs 0018 and 0021); an adapter (15) formed separately from the carburetor and disposed between the carburetor and the suction pipe (Paragraph 0024); and a starting-fuel supply device (250; Paragraphs 0015 and 0025) includes a starting-fuel supply valve (251; Paragraphs 0025-0030; Figures 1-5) capable of automatically adding a starting fuel to an air-fuel mixture generated by the carburetor (Paragraphs 0034-0036; Figure 7); and a valve chamber in the starting-fuel supply valve, the valve chamber being upstream of a fuel chamber of the carburetor such that a starting fuel in the fuel tank is movable, by the manual pump, into the fuel chamber via the valve chamber (Paragraph 0021; 
Murakami does not explicitly teach that the valve chamber may be disposed at a position below, in a direction toward a bottom of the fuel tank, at least one of an intake passage of the carburetor, an intake passage of the suction pipe, or an intake passage of the adapter. 
However, Murakami teaches that the starting-fuel supply device 250 and its valve 251 (located above the carburetor/suction pipe/adapter intake passage) may be structured the same as starting-air supply device 50 and its starting-air supply valve 51 (located below the carburetor/suction pipe/adapter intake passage) with mounting symmetry (See Figure 5), in order to reduce manufacturing cost and assembly complexity (Paragraphs 0029 and 0030; Figure 5). Murakami does not teach any specific reason for the starting-fuel supply device (250) to be oriented in the top position or the starting-air supply device (50) to be oriented in the top position, and there is no reason to assume that the function of the device would change if the orientation was reversed. 
Additionally, a person having ordinary skill in the art would have readily recognized that the only two options are the illustrated orientation and the reversed orientation (rotating the adapter such that 250 is in the bottom position and 50 is in the top position), and would also have recognized the desirability for improved starting systems for a carburetor given the nature of the reference’s teachings.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Murakami to try simply reversing the orientation of the adapter, and its included starting-fuel supply device and starting-air supply device, such that the starting-fuel supply device and its .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (JP2014098330A) in view of Mason (U.S. Pre-Grant Publication 2007/0257379 [and U.S. 6,101,991 cited by Mason]).
Regarding claim 2, Murakami discloses the invention of claim 1 as discussed above, and that the engine is carbureted two-stroke (Paragraph 0017) but does not teach that the engine comprises a stratified scavenging engine, wherein an internal space of the suction pipe defines the intake passage of the suction pipe and is divided into an air passage and an air-fuel mixture passage, and wherein the starting fuel is supplied to at least one of the air passage and the air-fuel mixture passage.
Mason teaches a carbureted two-stroke engine (Abstract; Figure 5), wherein the engine comprises a stratified scavenging engine, wherein an internal space of the suction pipe defines the intake passage of the suction pipe and is divided into an air passage (“lean channel”) and an air-fuel mixture passage (“rich channel”)(Figure 5; Paragraphs 0003-0005 and 0023), in order to achieve the emissions reductions benefits of separation (listed in columns 2-3 of U.S. 6,101,991 cited in Paragraph 0002) and to ease the process of carburetor calibration (Paragraphs 0003-0005).

With the above modification the starting fuel will necessarily be supplied to at least one of the air passage and the air-fuel mixture passage.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747